DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-13, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizushima et al. (US PG Pub. 20100165307).
Regarding claim 1, Mizushima discloses an illumination system configured to provide an illumination beam (illustrated in fig. 1), the illumination system comprising at least one light source (laser light sources 1R, 1G, and 1B of fig. 1), a movable reflective element (vibration mirror 3M of fig. 14), a lens element (lens array 1405 of fig. 14), and a light uniformizing element (multi-rod integrator 1401 of fig. 14), wherein: 
the at least one light source is configured to emit at least one beam (laser light sources 1R, 1G, and 1B of fig. 1), and the at least one beam is reflected by the movable reflective element and then passes through the lens element and the light uniformizing element to form the illumination beam (illustrated in fig. 14); and 
an optical effective area of the at least one beam on the lens element (1405) is configured to be larger (the laser light that is reflected by the mirror 3M is “modulated” to “fit” the entrance of the multi-rod integrator 1401 of fig. 14) than an optical effective area of the at least one beam on the movable reflective element by motion of the movable reflective element (illustrated in fig. 14), wherein the optical effective area is an area of a union of each of the at least one beam that irradiates the lens element or the movable reflective element at different times (para. 0135; the mirror reflection angle is changed based on time of beam deflector element control section 3C which controls the extent (corresponding to beam deflection angle to be hereinafter described) of the deflecting operation which the laser light entering the beam deflector element section 3 is subjected to so as to be changed as needed.).

Regarding claim 2, Mizushima discloses wherein a wavelength of each of the at least one beam that irradiates the lens element does not change with time (the laser light wavelengths do not change with time as the colors are needed to be emitted onto the modulation device 7 in order to produce a multi-colored projection image).

Regarding claim 3, Mizushima discloses wherein a same beam (red, green and blue) that irradiates the lens element (1405) and the movable reflective element (3M) has a same wavelength (the laser light wavelengths do not change with time as the colors are needed to be emitted onto the modulation device 7 in order to produce a multi-colored projection image).

Regarding claim 4, Mizushima discloses wherein the motion of the movable reflective element (3M) comprises movement, rotation or vibration in one dimension (para. 0232; vibration mirror 3M capable of vibrating in an oscillating manner), two dimensions, and three dimensions.

Regarding claim 8, Mizushima discloses wherein the at least one light source comprises a plurality of light sources (the light source comprising 1B, 1G and 1R are combined via the dichroic mirrors 21 of fig. 1), and the at least one beam comprises a plurality of beams, and the plurality of beams have at least two peak wavelengths (illustrated in fig.1, the light source has red and green wavelengths).

Regarding claim 9, Mizushima discloses wherein the at least one beam comprises a plurality of beams (the light source comprising 1B, 1G and 1R and the emitted beams are combined via the dichroic mirrors 21 of fig. 1), and the plurality of beams are incident on a reflective surface (3M of fig. 14) of the movable reflective element (3M) at a motion axis of the movable reflective element in parallel to each other (the light sources 1R, 1G and 1B are aligned parallel to one another in fig. 1, the dichroic mirrors 21 are aligned parallel to each other therefore, within reason to state that the beams would also be parallel to one another as they are emitted onto the movable reflective element).

Regarding claim 10, Mizushima discloses a projection device (laser image display 100 of fig. 1), comprising an illumination system (illumination optical system 2 of fig. 1), a light valve (modulation element 7 of fig. 1), and a projection lens (projecting optical system 8 of fig. 1), wherein: an illumination system configured to provide an illumination beam (illustrated in fig. 1), the illumination system comprising at least one light source (laser light sources 1R, 1G, and 1B of fig. 1), a movable reflective element (vibration mirror 3M of fig. 14), a lens element (lens array 1405 of fig. 14), and a light uniformizing element (multi-rod integrator 1401 of fig. 14), wherein: 
the at least one light source is configured to emit at least one beam (laser light sources 1R, 1G, and 1B of fig. 1), and the at least one beam is reflected by the movable reflective element and then passes through the lens element and the light uniformizing element to form the illumination beam (illustrated in fig. 14); and 
an optical effective area of the at least one beam on the lens element (1405) is configured to be larger (the laser light that is reflected by the mirror 3M is “modulated” to “fit” the entrance of the multi-rod integrator 1401 of fig. 14) than an optical effective area of the at least one beam on the movable reflective element by motion of the movable reflective element (illustrated in fig. 14), wherein the optical effective area is an area of a union of each of the at least one beam that irradiates the lens element or the movable reflective element at different times (para. 0135; the mirror reflection angle is changed based on time of beam deflector element control section 3C which controls the extent (corresponding to beam deflection angle to be hereinafter described) of the deflecting operation which the laser light entering the beam deflector element section 3 is subjected to so as to be changed as needed.).

Regarding claim 11, Mizushima discloses wherein a wavelength of each of the at least one beam that irradiates the lens element does not change with time (the laser light wavelengths do not change with time as the colors are needed to be emitted onto the modulation device 7 in order to produce a multi-colored projection image).

Regarding claim 12, Mizushima discloses wherein a same beam (red, green and blue) that irradiates the lens element (1405) and the movable reflective element (3M) has a same wavelength (the laser light wavelengths do not change with time as the colors are needed to be emitted onto the modulation device 7 in order to produce a multi-colored projection image).

Regarding claim 13, Mizushima discloses wherein the motion of the movable reflective element (3M) comprises movement, rotation or vibration in one dimension (para. 0232; vibration mirror 3M capable of vibrating in an oscillating manner), two dimensions, and three dimensions.

Regarding claim 17, Mizushima discloses wherein the at least one light source comprises a plurality of light sources (the light source comprising 1B, 1G and 1R are combined via the dichroic mirrors 21 of fig. 1), and the at least one beam comprises a plurality of beams, and the plurality of beams have at least two peak wavelengths (illustrated in fig.1, the light source has red and green wavelengths).

Regarding claim 18, Mizushima discloses wherein the at least one beam comprises a plurality of beams (the light source comprising 1B, 1G and 1R and the emitted beams are combined via the dichroic mirrors 21 of fig. 1), and the plurality of beams are incident on a reflective surface (3M of fig. 14) of the movable reflective element (3M) at a motion axis of the movable reflective element in parallel to each other (the light sources 1R, 1G and 1B are aligned parallel to one another in fig. 1, the dichroic mirrors 21 are aligned parallel to each other therefore, within reason to state that the beams would also be parallel to one another as they are emitted onto the movable reflective element).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima et al. (US PG Pub. 20100165307) as applied to claims 1 and 10 above, and further in view of Aboshi et al. (US PG Pub. 20140333900).
Regarding claim 5, Mizushima discloses an illumination system comprising a movable reflective element (3M of fig. 14).
Mizushima fails to teach wherein a motion frequency of the movable reflective element is greater than or equal to 60 Hz and less than or equal to 1000 Hz.
Aboshi discloses a projection system comprising a vibrating mirror wherein a motion frequency of the movable reflective element is greater than or equal to 60 Hz and less than or equal to 1000 Hz (para. 0049; the mirror 41 is vibrated is preferably set so that the human eyes do not recognize flicker and is preferably equal to or more than 60 Hz.).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Mizushima with the motion frequency of the movable reflective element of Aboshi in order to vibrate the mirror above human perception thereby, making it easier to view the projected image.

Regarding claim 14, Mizushima discloses an illumination system comprising a movable reflective element (3M of fig. 14).
Mizushima fails to teach wherein a motion frequency of the movable reflective element is greater than or equal to 60 Hz and less than or equal to 1000 Hz.
Aboshi discloses a projection system comprising a vibrating mirror wherein a motion frequency of the movable reflective element is greater than or equal to 60 Hz and less than or equal to 1000 Hz (para. 0049; the mirror 41 is vibrated is preferably set so that the human eyes do not recognize flicker and is preferably equal to or more than 60 Hz.).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Mizushima with the motion frequency of the movable reflective element of Aboshi in order to vibrate the mirror above human perception thereby, making it easier to view the projected image.

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PG Pub. 20200301263) as applied to claims 1 and 10 above, and further in view of Li et al. (US PG Pub. 20200301263).
Regarding claim 6, Mizushima discloses an illumination system comprising a movable reflective element (3M of fig. 14).
Mizushima fails to teach further comprising a light diffusing element, which is arranged between the lens element and the light uniformizing element on a transmission path of the at least one beam.
Li discloses a laser projection system comprising an illumination system further comprising a light diffusing element (diffusion unit 140 of fig. 5A-3), which is arranged between the lens element (beam shaping component (lens 112 of fig. 5A-3)) and the light uniformizing element (optical homogenizing component 250 of fig. 5A-3) on a transmission path of the at least one beam (illustrated in fig. 5A-3).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Mizushima with the diffusion arrangement of Li in order to improve the beam quality and reduce the speckle effect of the projected image (Li; para. 0092).
Regarding claim 15, Mizushima discloses an illumination system comprising a movable reflective element (3M of fig. 14).
Mizushima fails to teach further comprising a light diffusing element, which is arranged between the lens element and the light uniformizing element on a transmission path of the at least one beam.
Li discloses a laser projection system comprising an illumination system further comprising a light diffusing element (diffusion unit 140 of fig. 5A-3), which is arranged between the lens element (beam shaping component (lens 112 of fig. 5A-3)) and the light uniformizing element (optical homogenizing component 250 of fig. 5A-3) on a transmission path of the at least one beam (illustrated in fig. 5A-3).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Mizushima with the diffusion arrangement of Li in order to improve the beam quality and reduce the speckle effect of the projected image (Li; para. 0092).

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima et al. (US PG Pub. 20100165307) as applied to claims 1 and 10 above, and further in view of Yoshii et al. (US PG Pub. 20060274279).
Regarding claim 7, Mizushima discloses an illumination system comprising a movable reflective element (3M of fig. 14).
Mizushima fails to teach wherein the reflective element is a total reflective mirror.
Yoshii discloses a projection device wherein the reflective element is a total reflective mirror (total reflection mirror 8 of fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to replace the mirror of Mizushima with the total reflection mirror of Yoshii in order to increase reflection efficiency; thereby, increasing the brightness of the illumination system.

Regarding claim 16, Mizushima discloses an illumination system comprising a movable reflective element (3M of fig. 14).
Mizushima fails to teach wherein the reflective element is a total reflective mirror.
Yoshii discloses a projection device wherein the reflective element is a total reflective mirror (total reflection mirror 8 of fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to replace the mirror of Mizushima with the total reflection mirror of Yoshii in order to increase reflection efficiency; thereby, increasing the brightness of the illumination system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	17 August 2022


/BAO-LUAN Q LE/           Primary Examiner, Art Unit 2882